Citation Nr: 9911133	
Decision Date: 04/22/99    Archive Date: 04/30/99

DOCKET NO.  94-30 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to compensation benefits for a lung disorder 
pursuant to 38 U.S.C.A. § 1151 (West 1991 & Supp. 1998).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his daughter


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from August 1943 to December 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1995 rating decision from the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied entitlement to benefits under 
38 U.S.C. § 1151 for permanent lung damage.  

In June 1996, the Board remanded the veteran's claim for 
compensation benefits under 38 U.S.C.A. § 1151 for further 
development to include VA and non-VA medical treatment 
records, and a VA pulmonary examination.  


FINDINGS OF FACT

1. The RO has obtained or requested all available relevant 
evidence necessary for an equitable disposition of the 
appeal.

2. The veteran underwent VA hospitalization in December 1992 
for completion of an angiogram, which resulted in 
hemoptysis.  

3. The veteran's current lung disorder, manifested by 
shortness of breath, right lung infiltrates, and mild 
obstructive pulmonary dysfunction was incurred during VA 
hospitalization.  



CONCLUSION OF LAW

Compensation benefits under the provisions of 38 U.S.C.A. § 
1151, for residuals of a pulmonary vascular rupture on 
December 30, 1992 are warranted.  38 U.S.C.A. §§ 1151, 
5107(b) (West 1991); 38 C.F.R. § 3.358 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

VA outpatient treatment records in December 1992 indicated 
complaints of chest pains and dyspnea on exertion of three-
to-four week's duration.  Clear breath sounds were noted.  

The veteran was hospitalized at a VA medical facility from 
December 29, 1992 to January 1, 1993 with a history of aortic 
valve sclerosis and hypertension with increased shortness of 
breath.  A cardiology report during hospitalization indicated 
that when the veteran was seen in August 1992, he was 
complaining of dyspnea on exertion and occasional chest pain.  
During a cardiac catheterization procedure, the veteran 
complained of irritation in the throat and began having 
hemoptysis.  Active bleeding ceased after 5-10 minutes.  An 
electrocardiogram (EKG) did not show any changes and the 
veteran was not intubated because the bleeding stopped and he 
was hemodynamically stable.  Chest X-ray examination revealed 
a right lower lobe consolidation consistent with pneumonia, 
but the possibility of aspiration of blood was not ruled out.  
A possible pulmonary vascular rupture was reported as a 
complication.

Following hospitalization, the veteran was transferred to the 
VA Medical Center (MC) in Palo Alto, California, for further 
treatment.  In the report for transfer, a VA physician noted 
that the veteran had no further episodes of hemoptysis.  
The etiology of the veteran's hemoptysis was presumed 
secondary to rupture of the pulmonary vasculature from 
inflation of the Swan-Ganz balloon during the catheterization 
procedure.  The physician noted that the veteran was 
initially admitted for increasing chest pain from dyspnea on 
exertion.  The physician indicated that a chest X-ray 
examination after the incident of hemoptysis showed a right 
lower lobe infiltrate presumed secondary to aspiration of 
blood.  

The veteran remained at the VAMC in Palo Alto until January 
9, 1993.  The veteran provided a history of progressive 
dyspnea on exertion, but had been able to play 18 holes of 
golf over the previous two years.  The veteran had no dyspnea 
on exertion, chest pain, shortness of breath or syncope 
during this hospitalization.  

A VA outpatient treatment record, dated in January 1993, 
noted the veteran had a recent cardiac catheterization for 
aortic stenosis, which was complicated by pulmonary artery 
perforation and pulmonary hemorrhage.  The veteran indicated 
that he believed that the pulmonary hemorrhage had caused 
permanent lung damage, but the examiner indicated that this 
was probably not the case.  Chest X-ray examination in 
January 1993 revealed persistent rounded area of air space 
disease in the right lower lung and persistent engorgement of 
the pulmonary vasculature.  

The veteran was hospitalized from March 15, 1993 to April 14, 
1993 for severe aortic stenosis and coronary artery disease.  
The veteran indicated a history of dyspnea on exertion 
approximately two years prior to admission.  X-ray 
examination showed a nodule in the right lower lobe of the 
lung, which was suspicious for malignancy.  

In April 1993, the veteran filed a claim for benefits under 
38 U.S.C. § 1151, stating that he had undergone an angiogram 
at the VAMC in Fresno, California in December 1992.  The 
veteran indicated that, during this procedure, the 
VA physician pierced an artery causing permanent lung damage 
and difficulty breathing.

The veteran was hospitalized from April 26, 1993 to May 7, 
1993 for cardiac rehabilitation following an aortic valve 
replacement due to severe aortic stenosis, performed in March 
1993.  The veteran complained of occasional shortness of 
breath and chest pain.  He required the use of oxygen 
occasionally during his daily activities and reported that he 
was having anxiety episodes.  The veteran was informed that 
he might not need the oxygen, and, upon follow-up, the 
veteran was having less shortness of breath.  Following 
physical therapy, the veteran was able to walk inside and 
outside the facility with no shortness of breath or chest 
pains.  

During his hospital stay, the veteran had episodes of 
shortness of breath, without chest pains.  Physical 
examination showed reduced breath sounds on the left and 
chest X-ray examination showed bilateral pleural effusion.  
The veteran was treated with medication, following which he 
had fewer complaints of shortness of breath.  A follow-up 
chest X-ray examination showed a reduction of the pulmonary 
effusion.  The veteran also complained of breathing problems 
due to a history of operation on his nose.  

During VA outpatient treatment in May 1993, the veteran 
complained of persistent dyspnea on exertion.  The examiner 
noted that breath sounds were decreased on the left.  The 
examiner also noted a tumor in the right lower lobe, which 
was suspected for cancer.  

A chest X-ray examination in June 1993 showed moderate left 
pleural effusion with small right pleural effusion and left 
lower lobe atelectasis or consolidation, which was unchanged 
in comparison with the prior examination in April 1993.  
An outpatient treatment record in July 1993 indicated 
complaints of trouble breathing.  The veteran indicated that 
the dyspnea improved after taking a "panic pill."  

A VA examination for respiratory diseases was conducted in 
August 1993.  The examiner indicated that during a coronary 
artery angiogram procedure in December 1992, the veteran 
developed hemoptysis, which was consistent with injury to his 
pulmonary artery area.  The veteran was treated 
conservatively for the pulmonary vessel injury for about 
three weeks.  The veteran reported shortness of breath and 
productive cough following the injury to the pulmonary 
vessel.  The veteran and his treating physician at the VAMC 
reported a history of a pulmonary nodule in the right middle 
lower lobe, but X-ray examination did not show such.  On 
examination, diminished breath sounds on the left and 
slightly increased dullness on percussion were noted.  The 
examiner indicated diagnoses of history of pulmonary nodule 
in the right chest, status postoperative aortic valve 
replacement due to aortic stenosis, and status postoperative 
coronary artery bypass graft surgery.  

A pulmonary function test (PFT) was also conducted in August 
1993.  A history of 40 pack years of cigarette smoking was 
indicated.  The veteran reported dyspnea following severe 
exertion and frequent wheezing.  Testing revealed moderate to 
severe restrictive ventilatory defect with no evidence of 
airflow obstruction.  A biopsy of a right lung mass showed 
small bilateral pleural effusions and consolidation in the 
posterior aspect of the left lung, which most likely 
represented compression atelectasis, or pneumonia.  VA X-ray 
examination in October 1993 showed small bilateral pleural 
effusion, left greater than right.  

In his notice of disagreement, received in December 1993, the 
veteran indicated that Dr. W. at the Palo Alto VAMC indicated 
that he had permanent lung damage following the "mistake" 
committed at the Fresno VAMC during an angiogram.  

The veteran was again hospitalized for five days in September 
1994.  The veteran denied any chest pains or shortness of 
breath. 

At a hearing before an RO hearing officer in October 1994, 
the veteran testified that prior to the incident of 
hemoptysis in December 1992, he had a little difficulty when 
playing golf, but following this incident he felt like he was 
fighting for oxygen.  He indicated that he noticed the 
difference in his breathing ability immediately after the 
operation and it had continued to the present.  
Transcript, pp. 3-4 (Oct. 1994).  The veteran reported that 
Dr. N. at the Fresno VAMC informed him that he had a tumor in 
his right lower lobe, which was to be biopsied.  He stated 
that, following a computed axial tomography (CAT) scan the 
doctor informed him that it was not a tumor, but a blood clot 
which was breaking up and pieces of which had moved to the 
veteran's heart and eye.  Transcript, p. 5 (Oct. 1994).  The 
veteran testified that prior to his December 1992 surgery, he 
had no shortness of breath on exertion and was not taking 
medication for shortness of breath.  Transcript, p. 6 (Oct. 
1994).  

A VA general medical examination was conducted in November 
1994.  The veteran provided a history of a ruptured artery 
during an angiogram in December 1992, which caused bleeding 
in his lung.  The veteran reported moderate shortness of 
breath with any physical effort and occasional shortness of 
breath at night.  He indicated that he had been a heavy 
smoker, but had not smoked for the past 20 years.  The 
veteran reported that he had been informed that he had 
considerable scarring on his lungs.  On examination, the 
veteran's chest had equal expansion bilaterally with a few 
scattered inspiratory rhonchi in the bases.  The examiner 
indicated diagnoses of history of chronic obstructive 
pulmonary disease (COPD), valvular heart disease with high 
blood pressure, and post-operative valve replacement with 
cardiomegaly.  Chest X-ray examination revealed partial 
resolution of the left pleural effusion noted on X-ray in May 
1993, with likely residual pleural parenchymal scarring at 
the left lung base.  A small right pleural effusion was also 
possible.  

The veteran was again hospitalized for four days in April 
1995 for chronic congestive heart failure exacerbation with 
pulmonary edema.  The veteran indicated that he had been 
feeling short of breath for two to three months.  The 
veteran's condition gradually improved and chest X-ray 
examination showed improvement of pulmonary congestion.  

At a hearing before the undersigned in March 1996, the 
veteran testified that he believed that his breathing 
difficulties were caused by the incident in December 1992.  
He stated that he was currently taking medication for this 
condition.  He indicated that Dr. R.N. at the VAMC in Fresno 
had informed him that his lung problem was due to the mishap 
during the December 1992 angiogram.  Transcript, p. 6 (March 
1996).  The veteran testified that during the December 1992 
angiogram he began to throw up blood and felt as if he were 
going to die.  Transcript, p. 8 (March 1996).  He indicated 
that a CAT scan showed a tumor, but a later biopsy showed no 
tumor in the right lower lobe.  He stated that the VA 
physician told him that it was a blood clot.  Transcript, pp. 
9-10 (March 1996).  The veteran used an inhaler twice per day 
to help him breathe.  Transcript, p. 10 (March 1996).  He 
reported that he had to be taken to the emergency room twice 
in 1995 due to difficulty breathing.  Transcript, p. 17 
(March 1996).  

The veteran's daughter testified that his breathing was 
gradually getting worse by the week.  She indicated that 
during his surgery, the physician indicated that it was a 
possibility that the condition of the veteran's lungs was 
caused by the December 1992 incident.  Transcript, pp. 12-13 
(March 1996).  

In June 1996, the Board remanded the veteran's claim for 
compensation benefits under 38 U.S.C.A. § 1151 for further 
development to include VA and non-VA medical treatment 
records, and a VA pulmonary examination.  The RO was 
instructed to request the veteran to submit statements from 
physicians who told him that he incurred a lung disorder as a 
result of the December 1992 incident.  The RO was also 
instructed to request that the veteran identify all sources 
of medical treatment for a lung disorder since December 1992.  
The veteran was to be afforded a comprehensive pulmonary 
examination to determine the nature and etiology of any lung 
disorder.  The record contains numerous VA records and 
private hospitalization records obtained since the Board's 
remand.  The veteran submitted a report by a VA physician 
indicating the etiology of his current lung condition.  A VA 
examination was conducted in August 1997.  

The record contains a report from the VAMC, received in July 
1996, that indicated that the veteran suffered hemoptysis, 
presumably due to pulmonary artery rupture, and was placed on 
oxygen in December 1992.  The veteran was later noted to 
have a right lower lobe infiltrate.  He required supplemental 
oxygen during convalescence and prominent interstitial 
markings could still be seen in the area of the infiltrate 
six months later.  The veteran complained of dyspnea on 
exertion.  PFT showed a moderate to severe restrictive 
ventilatory defect without evidence of obstruction.  The 
examiner indicated that he believed that at least part of the 
veteran's restrictive ventilatory defect was attributable to 
lung scarring as a result of the bleeding incurred during the 
December 1992 procedure.  

The veteran was hospitalized from April to May 1996 in a 
private hospital for complaints of malaise and fatigue.  X-
ray examination indicated small bilateral pleural effusions 
and bibasilar hazy lung densities suggestive of atelectasis.  

A VA PFT was conducted in May 1996, which indicated an 
impression of mild obstructive pulmonary dysfunction.  The 
report indicated that the veteran experienced dyspnea after 
walking less than 100 yards.  

A VA examination was conducted in August 1997.  The examiner 
noted that the veteran's claims files had been "entirely 
reviewed in great detail."  The examiner noted that dyspnea 
on exertion was noted as early as February 1988, and the 
veteran exhibited atrial fibrillation, hypertension, and 
coronary artery disease as well.  During a cardiac 
catheterization procedure in December 1992, the veteran 
complained of irritation of the throat and subsequent 
hemoptysis.  A possible pulmonary vascular rupture was 
diagnosed and a chest radiograph later that day revealed a 
right lower lobe density compatible with pneumonia.  The 
examiner noted that a chest X-ray in November 1994 revealed 
interval partial resolution of the left pleural effusion with 
a small right pleural effusion and pleural scarring of the 
left lung.  The examiner further noted that a possible 
pseudo-tumor was noted in August 1993, but a CT scan did not 
confirm this diagnosis.  The CT scan indicated a small right 
pleural effusion and some consolidation of the left lower 
lobe.  The veteran had an episode of pneumonia following this 
and was admitted to the local community hospital.  

The veteran indicated that he could not do what he used to be 
able to do and now had dyspnea on exertion to 50 feet.  He 
reported a dry cough with some gray sputum production.  He 
indicated that he no longer had hemoptysis and denied chest 
pain.  The veteran reported that he quit smoking cigarettes 
25 years previous but did smoke for 25 years.  

On physical examination, slight dullness to percussion of the 
right base was noted.  Chest X-ray examination indicated that 
pulmonary vascular markings and pleural effusions at the 
bases had decreased since previous examination.  PFT 
indicated an impression of mild obstructive pulmonary 
dysfunction.  

The examiner indicated diagnoses of coronary artery disease, 
atrial fibrillation, status post aortic valve replacement, 
hypertension, left lower lobe pneumonia, clinically resolved, 
and obesity.  The examiner indicated that the veteran had an 
unfortunate complication of a pulmonary artery 
catheterization, which led to a serious, but self-limiting 
event.  This complication had entirely resolved and did not 
explain the veteran's current symptomatology.  

At a hearing before an RO hearing officer in July 1998, the 
veteran again provided a detailed description of the 
procedure performed in December 1992, which he contended led 
to his current lung problem.  Transcript, pp. 2-5 (July 
1998).  The veteran testified that following this incident he 
was unable to play golf, run, walk, play baseball, or fish as 
he had prior to the surgery.  Transcript, pp. 5, 10 (July 
1998).  He indicated that when he went grocery shopping he 
had to use a cart because he could not walk more than 50 feet 
without difficulty breathing.  Transcript, p. 7 (July 1998).  
The veteran testified that he was twice admitted to private 
hospitals due to difficulty breathing and fluid in his lungs.  


II. Analysis

A veteran, who suffers an injury or an aggravation of any 
injury, as the result of hospitalization, medical or surgical 
treatment, or during a course of vocational rehabilitation, 
and such injury or aggravation results in additional 
disability to or the death of the veteran, is entitled to 
disability or death compensation in the same manner as if 
such disability, aggravation, or death were service-
connected.  38 U.S.C.A. § 1151 (West 1991).  

In Brown v. Gardner, 115 S. Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C.A. § 
1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow and was not consistent with the plain language 
of the statute.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The Supreme Court 
did not intend to cast any doubt on the regulations insofar 
as they excluded coverage for incidents of a disease's or 
injury's natural progression, occurring after the date of 
treatment.  Gardner, 115 S. Ct. at 556 n.3.  In sum, the 
Supreme Court found that the statutory language of 
38 U.S.C.A. § 1151 simply required a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  The regulations 
provided that it was necessary to show that the additional 
disability was actually the result of the disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.  38 C.F.R. § 3.358(c)(1).  The 
mere fact that aggravation occurred is not sufficient to 
warrant compensation in the absence of proof that it was the 
result of training, hospitalization, medical or surgical 
treatment, or examination.  38 C.F.R. § 3.358(c)(2).  
Compensation is not payable for the necessary consequences of 
treatment or examination, which are those consequences which 
are certain to result from, or were intended to result from 
the treatment or examination administered.  38 C.F.R. § 
3.358(c)(3).  Compensation is also not payable for the 
continuance or natural progress of the disease or injury for 
which the treatment was authorized.  38 C.F.R. § 3.358(b)(2).  

Effective October 1, 1997, 38 U.S.C.A. § 1151, relating to 
benefits for persons disabled by VA treatment or vocational 
rehabilitation, was amended by Congress.  See section 422(a) 
of PL 104-204.  The purpose of the amendment is, in effect, 
to overrule the Supreme Court's decision in Gardner, which 
held that no showing of negligence is necessary for recovery 
under § 1151.  However, that amendment to 38 U.S.C.A. § 1151 
does not apply in this case because the veteran filed his 
claim for compensation under 38 U.S.C.A. § 1151 prior to 
October 1, 1997.  See VAOPGCPREC No. 40-97 (Dec. 31, 1997). 

As a threshold matter the appellant must submit a well-
grounded claim under 38 U.S.C.A. § 5107(a).  A well-grounded 
claim is a plausible claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  There must be more than an allegation; the 
claim must be accompanied by supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).

In order for a claim of compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 to be well grounded, there 
must be: competent evidence of a current disability; of 
incurrence or aggravation of a disease or injury during VA 
hospitalization; and of a nexus between the injury or disease 
sustained during VA hospitalization and the current 
disability.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

In the instant case, the veteran has submitted evidence of a 
current disability as manifested by chronic shortness of 
breath, pleural effusion on X-ray examination, and mild 
restrictive and obstructive pulmonary dysfunction on PFTs.  
The record indicates that the veteran suffered hemoptysis 
during a VA angiogram in December 1992, for which he was 
hospitalized from December 1992 to January 1993.  Finally, 
the VAMC record, received in July 1996, indicated that at 
least part of the veteran's current lung disorder was 
attributable to lung scarring as a result of the bleeding 
incurred during the December 1992 procedure.  

Therefore, the Board finds that the veteran's claim for 
compensation for a lung disorder under 38 U.S.C.A. § 1151 is 
well grounded.  38 U.S.C.A. §5107(a).  The claims folder 
contains extensive VA treatment records from December 1992 to 
the present.  The veteran identified additional treatment for 
shortness of breath in 1995 or 1996 at two private hospital 
emergency rooms.  The veteran was requested to submit these 
records or provide a release to allow the RO to obtain the 
records.  The veteran submitted several hospitalization 
records dated in May 1996, but did not provide any further 
information.  The veteran has been provided a VA examination 
in August 1997 and personal hearings in October 1994, March 
1996, and July 1998.  The representative has requested that 
the Board proceed with a decision in this appeal.  It appears 
that all possible development has been completed, and the VA 
has satisfied its duty to assist the veteran under these 
circumstances.  When all the evidence is assembled, the 
Secretary is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran indicated at his personal hearings that prior to 
the December 1992 procedure he was able to play golf and was 
involved in other activities.  Following this incident he 
indicated that he was unable to walk more than 50 feet 
without difficulty breathing.  The Board notes that records 
from January 1993 from the VAMC in Palo Alto indicated that 
prior to hospitalization the veteran had been able to play 18 
holes of golf.  A PFT in August 1993 indicated dyspnea 
following severe exertion and frequent wheezing.  A PFT in 
May 1996 indicated that the veteran experienced dyspnea after 
walking less than 100 yards.  

The VA examiner in August 1997 found that the veteran 
suffered a complication during the December 1992 procedure, 
but that this complication was entirely resolved and did not 
explain the veteran's current symptomatology.  A VAMC record, 
received in August 1996, which appears to be signed by the 
veteran's treating physician, Dr. R.N., indicated that he 
believed that at least part of the veteran's ventilatory 
defect was attributable to lung scarring as a result of the 
bleeding incurred during the December 1992 procedure.  Both 
physicians indicated knowledge and review of the veteran's 
medical history and records.  Although the veteran testified 
that he had no shortness of breath prior to the December 1992 
incident, the admission records at that time indicated 
increased shortness of breath at that time.  The veteran is 
competent to testify to an increase in shortness of breath as 
it is an observable symptom of a lung disorder.  See Savage 
v. Gober, 10 Vet. App. 489, 497 (1997).  Both the veteran and 
his daughter testified that his difficulty breathing had 
increased following the December 1992 procedure and continued 
to increase to the present.  

The Board notes that chest X-ray examination, during 
hospitalization immediately following the December 1992 
procedure, indicated a right lower lobe infiltrate presumed 
secondary to aspiration of blood.  A follow-up chest X-ray in 
January 1993, revealed a persistent rounded area of air space 
disease in the right lower lobe and persistent engorgement of 
the pulmonary vasculature.  X-ray examination during 
hospitalization from March to April 1993 continued to show a 
nodule in the right lower lobe of the lung.  X-ray 
examination during hospitalization from April to May 1993 
showed bilateral pleural effusion.  During outpatient 
treatment in May 1993, the examiner noted a tumor in the 
right lower lobe, which was suspected as malignant.  Chest X-
ray in June 1993 continued to show a small right pleural 
effusion.  

The evidence of record shows consistent objective findings of 
right lung abnormalities following the December 1992 
procedure.  In addition, the veteran's testimony regarding 
his inability to participate in activities previously 
performed is supported by history provided at relevant times 
throughout his treatment.  Finally, the medical opinions as 
to the nexus between the veteran's current lung disorder and 
the hemoptysis in December 1992 are in relative equipoise as 
provided by two VA physicians who reviewed the veteran's 
medical records and history.  The Board notes that the VA 
physician who opined that the veteran's current condition was 
due, at least in part, to the December 1992 incident, was 
also the veteran's treating physician for this condition.  
The evidence of record does not indicate that the veteran's 
current lung disorder was a necessary consequence of 
treatment, or is the natural progress of a pre-existing 
condition.  The Board finds that the evidence in this case is 
at least in relative equipoise and that doubt as to any 
material matter is resolved in favor of the veteran.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (1998); Gilbert, 1 Vet. 
App. at 54.  Accordingly, the veteran's claim for 
compensation under 38 U.S.C.A. § 1151 is granted. 


ORDER

Entitlement to compensation benefits for residuals of a 
pulmonary vascular rupture pursuant to 38 U.S.C.A. § 1151 is 
granted.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

